Title: 1778 May 1. Vendredi.
From: Adams, John
To: 


       Aujourdhui J’ai été diner, chez Monsieur Le Duke D’Ayen, le Pere de Mm. Le Ms. Madame la Marquise De la Fayette. La Maison, Le Jardin, Les Promenades, Les Tableau’s, Les Garnitures, son tres magnifiques.
       Les Tableaux de la Famille de Noailles sont anciens, et nombreux.
       Mm. la Dutchess D’Ayen, a cinque ou Six Enfans, contre la Coutume de ce Pays ci.
       We were shewn, into the Library, and all the Rooms and first Suite of Chambers in the House. The Library is very large, and the Rooms very elegant and the Furniture very rich.
      